848 F.2d 187Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard YARBOROUGH, Petitioner-Appellant,v.STATE OF SOUTH CAROLINA;  Department of Corrections;William D. Leeke, Respondents-Appellees.
No. 88-7515.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 17, 1988.Decided:  May 18, 1988.

Richard Yarborough, appellant pro se.
Donald John Zelenka, Chief Deputy Attorney General, for appellees.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
Richard Yarborough noted this appeal outside the 30-day appeal period established by Fed.R.App.P. 4(a)(1), and failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).  The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.   See Shah v. Hutto, 722 F.2d 1167 (4th Cir.1983) (en banc), cert. denied, 466 U.S. 975 (1984).  We therefore deny a certificate of probable cause to appeal and dismiss the appeal.  Yarborough's motion for appointment of an attorney is denied.  We dispense with oral argument because the dispositive issue has recently been decided authoritatively.


2
DISMISSED.